IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-194-CV



JAMIE P. BONNER,

	APPELLANT

vs.



ACTION PAWN, INC., WELDON'S ELECTRIC, INC., FOUR B's, INC.,
UNLIMITED, INC. AND ACTION AFFILIATES, INC.,


	APPELLEES


 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 141,631-C, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING

 



PER CURIAM


	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a).
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed on Agreed Motion
Filed:  August 11, 1993
[Do Not Publish]